ICJ_064_USDiplomaticStaffTehran_USA_IRN_1979-12-24_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

ORDER OF 24 DECEMBER 1979

1979

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ETATS-UNIS A TEHERAN

(ÉTATS-UNIS D’AMERIQUE c. IRAN)

ORDONNANCE DU 24 DECEMBRE 1979
Official citation:

United States Diplomatic and Consular Staff in Tehran,
Order of 24 December 1979, I.C.J. Reports 1979, p. 23.

Mode officiel de citation:

Personnel diplomatique et consulaire des Etats-Unis a Téhéran,
ordonnance du 24 décembre 1979, C.J. Recueil 1979, p. 23.

 

Sales number 4 À 8
No de vente :

 

 

 
23

1979

24 December

General List INTERNATIONAL COURT OF JUSTICE
o.

YEAR 1979

24 December 1979

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court, and to
Articles 31, 44 and 45 of the Rules of Court,

Having regard to the Application by the United States of America filed
in the Registry of the Court on 29 November 1979, instituting proceedings
against the Islamic Republic of Iran in respect of a dispute concerning the
situation in the United States Embassy in Tehran and the seizure and
holding as hostages of members of the United States diplomatic and
consular staff in Iran ;

Whereas on the day on which the Application was received in the
Registry, the Government of Iran was notified by telegram of the filing
thereof, and of the submissions therein made, and in accordance with
Article 40, paragraph 2, of the Statute, a copy of the Application was the
same day communicated to the Government of Iran ;

Having regard to the letter of 9 December 1979, transmitted by tele-
gram, from the Minister for Foreign Affairs of Iran, setting out the position
of the Government of Iran with respect to the proceedings, and maintain-
ing (inter alia) on various grounds that the Court cannot and should not
take cognizance of the case ;

Whereas the Government of Iran did not appoint an agent, and was not
represented at the hearing on 10 December 1979, on the request by the
United States of America dated 29 November 1979 for the indication of
24 DIPLOMATIC AND CONSULAR STAFF (ORDER 24 XII 79)

provisional measures, of which hearing it had been notified by telegrams of
29 November and 3 December ;

Having regard to the Order made by the Court on 15 December 1979, by
which the Court indicated provisional measures in the case, pursuant to
Article 41 of the Statute, which indication in no way prejudges the question
of the jurisdiction of the Court to deal with the merits of the case or any
question relating to the merits themselves ;

Having ascertained the views of the Applicant, and having given the
Respondent an opportunity of stating its views ;

Taking into account the circumstances of the case,

Fixes as follows the time-limits for the written proceedings :

15 January 1980 for the Memorial of the United States of America ;

18 February 1980 for the Counter-Memorial of the Islamic Republic of
Iran, with liberty for the Islamic Republic, if it appoints an Agent for the
purpose of appearing before the Court and presenting its observations on
the case, to apply for reconsideration of such time-limit ;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-fourth day of December, one
thousand nine hundred and seventy-nine, in three copies, one of which will
be placed in the archives of the Court, and the others transmitted to the
Government of the United States of America, and to the Government of
the Islamic Republic of Iran, respectively.

(Signed) Humphrey WALDOCK,
President.

(Signed) $. AQUARONE,
Registrar.
